Citation Nr: 0121993	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-47 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Wichita, 
Kansas.  It was previously before the Board in December 1997, 
but was remanded for additional development.  The case has 
now been returned for further appellate review. 

The issue of entitlement to a permanent and total disability 
rating for pension purposes was included among the issues on 
appeal to the Board in December 1997.  However, entitlement 
to a nonservice connected pension was granted in a May 2001 
rating decision, and as this is considered a full grant of 
the benefits sought on appeal, this issue is no longer before 
the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam from June 1966 to January 
1968, and his military occupational specialty was a small 
arms repairman.  

2.  The veteran claims as a stressor an incident in which he 
was present at an enemy attack on the 320th Artillery near 
Chu Lia in November and December 1967 while he was repairing 
artillery; records received from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) confirm that 
the 320th Artillery required artillery repairs during this 
period, and that enemy attacks also occurred near Chu Lia 
during this period.  

3.  Current medical evidence contains multiple diagnoses of 
PTSD, as well as multiple opinions relating the diagnosis of 
PTSD to the veteran's experiences in Vietnam.  

4.  The veteran's athlete's foot is productive of 
symptomatology that equates to exudation or itching constant, 
extensive lesions, or marked disfigurement; there is no 
evidence of ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or an exceptionally 
repugnant appearance. 


CONCLUSIONS OF LAW

1.  PTSD was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(2000). 

2.  The criteria for entitlement to a 30 percent evaluation 
have been met; the criteria for an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.110, Codes 7813, 7806 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed PTSD as a result 
of active service.  He claims that he was exposed to several 
stressful events during his service in Vietnam, including 
exposure to enemy fire.  He notes that he has received 
multiple diagnoses of PTSD, and argues that this disability 
is the result of the stressors in service.  Furthermore, the 
veteran contends that the 10 percent evaluation currently 
assigned to his athlete's foot is insufficient to reflect the 
impairment that results from this disability.  He states that 
he experiences blisters on his feet, and that his toenails 
will become infected and fall off on a yearly basis.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The veteran has been notified on 
several occasions as to the manner of evidence required to 
establish service connection for PTSD.  He has been contacted 
on two separate occasions and asked to provide details 
concerning his experiences in service and the stressful 
events he believes resulted in PTSD.  He has also been 
contacted and asked to provide the names and locations of the 
doctors and facilities from which he has received treatment 
for his PTSD, as well as his tinea pedis.  Finally, the 
veteran has been provided with a statement of the case and 
supplemental statements of the case which contain the laws 
and regulations concerning his claims, as well as the 
reasoning behind the decisions which have denied his claims.  
The Board concludes that the discussions of the letters, the 
statement of the case, and the supplemental statements of the 
case sent to the veteran notified him of the information and 
evidence required to be submitted in this case, and that the 
VA's notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The Board notes that the veteran 
has been contacted by the RO on multiple occasions in order 
to obtain information regarding medical treatment for his 
disabilities, including letters after the December 1997 
remand.  The RO has obtained or attempted to obtain all 
medical records identified by the veteran, and associated 
them with the claims folder.  Finally, the RO has made 
multiple attempts to obtain service medical records that 
might assist the veteran, and made a additional attempt to 
find service medical records concerned with psychiatric 
treatment following the December 1997 remand.  The veteran 
has been afforded VA psychiatric examinations in order to 
determine whether or not he has PTSD and, if so, whether or 
not it is related to stressors in active service.  Finally, 
attempts have been made to verify the veteran's claimed 
stressors.  Similarly, all records pertaining to the 
veteran's service connected athlete's foot have been 
obtained, and he has been afforded current VA examinations of 
this disability.  Therefore, the Board must conclude that the 
duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  

A review of the veteran's personnel records shows that he 
served in Vietnam from June 1966 to January 1968.  His 
military occupational specialty was a small arms repairman, 
and he was assigned to the 801st Maintenance Battalion of the 
1st Brigade of the 101st Airborne Division.  His awards and 
decorations include the Vietnam Service Medal, the Vietnam 
Campaign Medal, the Parachutist Badge, and the National 
Defense Service Medal.  There is no evidence that the veteran 
received an award or decoration such as the Combat 
Infantryman's Badge or the Purple Heart that shows he 
participated in combat.  

A review of the service medical records is negative for 
evidence of a psychiatric disability.  The August 1968 
separation examination states that the psychiatric 
examination was normal.  He denied a history of trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort on a Report of Medical History obtained 
at that time.  These records are also negative for evidence 
of exposure to combat. 

Post service medical records include a letter dated April 
1996 from the Topeka State Hospital.  This letter states that 
medical information requested concerning the veteran's 
treatment was not available, as it had been destroyed.  
However, copies of file cards containing basic information 
concerning the veteran's admissions were forwarded.  These 
show that the veteran was hospitalized from February 1971 to 
March 1971, from March 1971 to June 1971, and from February 
1972 to February 1975.  The diagnosis of the February 1971 
admission was 300.4. The Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV] 
indicates that this represents a dysthymic disorder.  The 
diagnosis of the March 1971 admission was 295.9, which is 
schizophrenia, undifferentiated type, and the diagnosis of 
the February 1972 admission was 301.2, a schizoid personality 
disorder.  (Ibid.).

The veteran was hospitalized at a VA facility from November 
1995 to January 1996.  He reported exposure to combat and 
symptoms consistent with PTSD.  The diagnoses included major 
depression, alcohol dependence and withdrawal, and PTSD.  

During hospitalization, the veteran underwent VA 
psychological testing by the same psychologist in December 
1995 and January 1996.  The December 1995 testing found that 
the veteran's profile was consistent with a personality 
disorder such as passive-dependent.  He also exhibited severe 
depression, borderline personality characteristics with 
schizoid features, and symptoms that were consistent with 
PTSD.  The January 1996 testing results were consistent with 
persons diagnosed with moderate depression and borderline 
personality disorder with narcissistic features.  The 
examiner stated that this was not inconsistent with the 
December 1995 test results.  

The veteran was hospitalized in a VA facility from March 1996 
to April 1996.  The diagnoses were PTSD, severe, combat-
related, major depression, and alcohol dependence, in 
remission.  The veteran experienced combat-related flashbacks 
and nightmares.  

At the request of the RO, the veteran submitted a letter 
containing information regarding his claimed stressors in 
April 1996.  He listed four specific stressful incidents.  
The first was seeing a man crushed to death by a large roll 
of concertina wire near Phan Rang Air Force Base in 1966.  
The second was seeing four men burn to death when their 
helicopter crashed in Tuy Hoa in 1966 or 1967.  The third 
incident was involvement in a firefight while with the 320th 
artillery near Chu Li in November and December 1967.  The 
fourth was when he ran over two Vietnamese civilians with a 
truck and probably killed them.  This occurred near Phan Rang 
in 1966.  Finally, the veteran added that he was always 
fearful of snipers when on driving detail.  The veteran said 
that he did not know the names of the people that were killed 
in these incidents.  

The veteran was afforded a VA examination for mental 
disorders in April 1996.  He was noted to have spent one year 
and six months in Vietnam, and to have reportedly seen some 
combat.  The veteran said that he felt frightened constantly 
while in Vietnam.  He said he experienced his first suicidal 
ideation there, as well as depression, tearful episodes, 
difficulty sleeping, low energy, low appetite, and 
difficulties with self esteem during one six week period.  
The veteran stated that he underwent an evaluation by a 
psychiatrist at that time.  He reported suffering multiple 
traumas, including an episode when he observed another 
soldier being crushed to death under rolls of barbed wire.  
He also reported accidentally running over a couple of 
Vietnamese women while driving a truck.  The veteran said he 
was bothered by the fact that he did not feel any remorse 
over this incident.  The diagnoses included major depression, 
and PTSD, chronic, severe.  His psychosocial stressors 
included Vietnam trauma, and reported childhood trauma.  

In April 1996, the veteran underwent a VA social and 
industrial survey, and the report of this survey was attached 
to the report of the April 1996 VA examination for mental 
disorders as an addendum.  He was said to have served two 
tours in Vietnam.  He was in armor repairing which involved 
both small and large weapon systems.  At times, he was 
required to go to the front and repair large weapons there as 
opposed to having those brought back.  He stated that he had 
enough experience on the front lines to form an opinion about 
being a combatant.  The history of his post service 
hospitalizations for anxiety and depression were noted.  The 
assessment stated that the veteran was obviously suffering 
from PTSD.  He continued to experience a high level of 
anxiety at times, and chronic depression, which were 
conditions that did not exist prior to the veteran's service 
in Vietnam.  

The veteran was readmitted to a VA hospital from April 1996 
to May 1996.  The diagnoses included severe, combat related 
PTSD, and major depression.  His psychosocial stressors 
included a history of combat related traumas.  VA hospital 
records from August 1996 to September 1996 also contain a 
diagnosis of combat related PTSD.  Additional VA hospital 
records dated from December 1997 to January 1998 include 
diagnoses of PTSD, major depression, and alcohol dependence.  
His psychosocial and environmental stressors included combat 
experiences in Vietnam leading to PTSD.  

An additional statement regarding his stressors was received 
from the veteran in June 1998.  He said that did notify the 
authorities about the incident in which he claimed to have 
run over two Vietnamese civilians.  Therefore, he did not 
believe that an investigation was conducted, or that there 
would be records of the incident.  

The record indicates that the RO requested that a search be 
conducted for additional service medical records.  A 
particular effort was to be made to locate records concerning 
psychiatric treatment.  The July 1998 reply from the National 
Personnel Records Center stated that all records had already 
been forwarded.  

The RO attempted to obtain the clinical records pertaining to 
the veteran's treatment at the State Hospital.  The November 
1998 and December 1998 replies noted that they were unable to 
identify additional records.  

VA treatment records dated from January 1996 to March 1999 
are contained in the claims folder.  These records indicate 
that the veteran received ongoing treatment for several 
psychiatric disabilities, including depression, alcohol 
dependence, and PTSD.  

In June 1999, a reply to a request for assistance in 
verifying the veteran's claimed stressors was received from 
the USASCRUR.  The cover letter noted that records from the 
1st Brigade, 101st Airborne Division, which included the 801st 
Maintenance Battalion, for the period ending January 31, 1968 
had been provided.  These documented the unit's activities 
and areas of operation, including Phan Rang and Chu Lai.  The 
records also showed the unit's involvement in combat 
operations.  In addition, extracts document enemy attacks in 
Phan Rang and Chu Lai are of record.  Finally, it was noted 
that the research had been coordinated with the U.S. Army 
Crime Records Center, which did not maintain records 
regarding the veteran running over two Vietnamese civilians.  

A review of the reports forwarded by USASCRUR in June 1999 
notes that the 320th Artillery operated in support of the 1st 
Brigade of the 101st Airborne.  Maintenance problems were 
noted to have occurred in December 1967 and January 1968 due 
to additional stress on howitzers, resulting in reduced tube 
life, problems with the recoil system, and cracking of three 
base plates.  Organic maintenance elements repaired the 
damaged tubes.  Additional records show that the Chu Lai 
defense complex experienced two enemy attacks.  The first 
occurred in December 1967, and the second occurred in January 
1968.  These records are incomplete, and do not list the 
American units that were involved in the attack.  

The veteran underwent a private psychological examination in 
July 1999.  He was said to be a Vietnam era combat veteran, 
and to have experienced enemy attacks.  The diagnostic 
impression was PTSD, Vietnam combat.  

The veteran was afforded a VA PTSD examination by a board of 
two psychiatrists in February 2000.  Both of the examiners 
reviewed the claims folder.  The incident in which the 
veteran reported running over two Vietnamese women was noted.  
The veteran referred to killing these women, although he 
acknowledged that he could not be sure of what injuries they 
may or may not have sustained.  The incident in which a man 
had been crushed to death by a roll of barb wire was also 
noted.  The veteran stated he did not know the man who was 
killed.  The helicopter crash that resulted in the death of 
four men was described.  The veteran stated that he had been 
stationed at a forward support base, where he did repair work 
on small arms.  He also repaired artillery guns, and was 
flown out to the field three or four times to repair the 
artillery guns on site.  During one of these missions the 
artillery company took some small arms fire.  The veteran 
laid in a ditch while the artillery crew returned fire.  The 
veteran reported some recurrent, intrusive, and distressing 
recollections of the barbed wire incident, the helicopter 
crash, running over the civilians, and his missions to repair 
artillery in the field.  He reported recently having bad 
dreams, in which he was typically in a dangerous situation 
without means to defend himself.  Following the completion of 
the interview and mental status examination, the principle 
diagnosis was chronic PTSD.  Other diagnoses included alcohol 
dependence, major depression, and a personality disorder, not 
otherwise specified.  The examiners opined that they agreed 
the veteran suffers from PTSD.  He had been confronted with 
events that both involved and threatened death and serious 
injury, and he reexperienced the events in Vietnam in the 
form of recurrent, intrusive, and distressing recollections.  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  This is of particular importance in 
determining whether or not the veteran's claimed stressor of 
having been exposed to enemy attack while conducting repairs 
with the 320th Artillery can be confirmed.  

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 
(O.G.C. Prec. 12-99).  

After careful review of the veteran's contentions, his 
personnel records, and the information received from 
USASCRUR, the Board finds that it is at least as likely as 
not that the veteran engaged in combat with the enemy, and 
that he was exposed to an enemy attack in November or 
December 1967.  The veteran's personnel records show that he 
was a specialist in small arms repairs.  He has maintained 
that he was sometimes sent into the field to repair larger 
weapons on site.  The veteran contends that during a trip to 
the 320th Artillery in Chu Lai in November and December 1967 
to conduct such a repair, the battery was attacked, he came 
under enemy fire, and he was forced to seek cover in a ditch 
while the rest of the battery returned fire.  The records 
received from the USASCRUR show that the 320th Artillery was 
in action during this period, that repairs were needed, and 
that these repairs were conducted by organic elements.  
Additional records show that the enemy attacked the Chu Lai 
defense complex during the period in question.  There are no 
records that specifically tie all of these events together.  
In other words, there is no written record of an order 
sending the veteran to the 320th Artillery, no records that 
state the 320th Artillery was located at Chu Lai, and no 
records that state the 320th Artillery was the unit that was 
attacked at Chu Lai.  However, the Board finds that the 
veteran's contentions have been consistent and credible.  
While every aspect of this stressor has not been confirmed by 
the records from USASCRUR, significant portions of his 
contentions have been, and not a single portion has been 
contradicted.  Therefore, all reasonable doubt regarding the 
determination as to whether or not the veteran may be 
considered to have engaged in combat, and as to the 
occurrence of the stressor involving the attack on the 320th 
Artillery is resolved in favor of the veteran.  

After determining that the veteran was involved in combat 
during the attack on the 320th Artillery, the Board finds 
that entitlement to service connection for PTSD is warranted.  
Both the VA and private medical records contain numerous 
diagnoses of PTSD, which have not been contradicted by other 
medical evidence.  Furthermore, they have linked the 
diagnosis of PTSD to traumatic events in Vietnam during 
several hospitalizations and at least two VA examinations.  
The February 2000 Board of two psychiatrists specifically 
noted the stressor of the enemy attack while the veteran was 
repairing artillery guns on site.  Their diagnosis was PTSD, 
and they strongly inferred it was the result of the events 
the veteran experienced in Vietnam.  Therefore, entitlement 
to service connection for PTSD is merited.  

Tinea Pedis

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record indicates that entitlement to service connection 
for athlete's foot was established in an August 1996 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, effective from February 1996.  The veteran 
submitted a notice of disagreement with this evaluation, 
which has resulted in this appeal.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating code does not contain a listing for athlete's 
foot, tinea pedis, or onychomycosis.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
veteran's athlete's foot has been evaluated by analogy to the 
rating code for dermatophytosis.  38 C.F.R. § 4.119, Code 
7813.  This rating code states that dermatophytosis is to be 
evaluated as for eczema.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant is 
evaluated as 50 percent disabling.  When there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is merited.  For 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A zero percent rating is assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  38 C.F.R. § 4.118, Code 7806.  

The veteran was afforded a VA general medical examination in 
April 1996.  During the examination of his feet, he reported 
that he would develop water blisters, especially on his 
heels, and that he had a bad case of athlete's foot.  His 
toenails were thick and yellow, and would become infected.  
The examination of the skin stated that it was within normal 
limits, except for the feet.  On examination, the veteran had 
thick, yellow, broken toenails.  He also had several scabbed 
blisters on the heels.  The soles were thickened and yellow 
on the sides, and quite red and inflamed across the ball.  
The diagnoses included onychomycosis, and tinea pedis.  

VA treatment records dated May 1997 show that the veteran had 
blisters of both feet.  The impression was dyshidrosis, and 
tinea pedis.  

At a January 1998 VA examination, the veteran was noted to 
have pigmentation changes of both feet.  There was mild 
onychomycosis of the toenails.  

The veteran underwent a VA dermatology examination in 
February 2000.  The examiner noted that the veteran's records 
were not available for review.  The veteran gave a history of 
skin involvement of the feet on and off since the 1960's.  He 
indicated that he had experienced nail involvement for about 
20 years, and that occasionally one nail would become 
infected and then slough.  The veteran reported that he would 
apply an over the counter medication for skin flare-ups, and 
that these occurred about twice a year.  On examination of 
the left foot, there was yellowing with hyperkeratosis of the 
great toe nail, as well as the 3rd, 4th, and 5th toe nails.  
There was no scaling between the toes or to the sole of the 
left foot.  The right foot had yellowing with hyperkeratosis 
to the great toe nail as well as the 3rd and 5th toe nails.  
There was only slight distal involvement to the 2nd and 4th 
toe nails, and no scaling.  The assessment was onychomycosis, 
chronic, and tinea pedis, not active at this time.  A nail 
biopsy was recommended.  

An additional VA examination was conducted at the 
Leavenworth, Kansas, VA medical facility in June 2000, by the 
same doctor who had conducted the February 2000 examination.  
The examiner stated that the records had not yet been 
forwarded for review, but that arrangements had been made to 
obtain the records, and that they would be reviewed when 
received.  The veteran stated that since he had last been 
seen by the dermatology clinic, two of his toenails had 
drained, one great toenail had sloughed, and another was 
pending.  The history of the veteran's disability was noted.  
The results of the February 2000 nail biopsy were positive 
for fungus.  On examination, the right great toe was sloughed 
some time ago.  The 3rd toe on the right foot had recently 
drained, but was not loose.  The left great toe had recently 
drained near the cuticle, and was loose.  The veteran related 
that it would go on to slough.  On examination, the left 
great toenail remained yellow with marked underlying 
hyperkeratosis.  There was mild serous crusting to the 
cuticle area, and the nail was loose at the base cuticle 
region.  There was no associated erythema, edema, or active 
drainage.  The left 3rd, 4th, and 5th, nails showed yellowing 
and hyperkeratosis, and the 3rd toe had a dry crust at the 
distal tip.  There was no scaling between the toes or of the 
sole, and no unusual callous formations.  On the right foot, 
the right great toenail had a roughened surface due to the 
recent loss of the overlying nail.  The distal half showed 
hyperkeratosis.  There was minimal distal onycholysis to the 
4th toenail, and the 3rd and 5th toenails showed yellowing and 
hyperkeratosis.  There was no scaling or unusual callous 
formation.  The assessment was actinic keratoses, 
onychomycosis, and a history of tinea pedis that was 
currently inactive.  

An addendum to the June 2000 examination notes that the 
veteran's medical records have been reviewed.  The May 1997 
podiatry record of blisters to both feet was noted, as was 
the diagnostic impression of dyshidrosis/tinea pedis.  The 
examiner said that dyshidrosis is an inflammatory process, 
and that tinea is a fungal infection.  Therefore, they were 
not the same disability.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to a 30 
percent evaluation for the veteran's service connected 
athlete's foot is merited.  The evidence indicates that the 
veteran has a fungal infection of the toes, which causes them 
to yellow and slough a couple of times each year.  
Furthermore, he experiences flare-ups of tinea pedis about 
twice each year, which he usually treats with over the 
counter medication, although records show that he has 
recently been prescribed additional medication.  April 1996 
and May 1997 records indicate that the veteran had developed 
blisters on his feet.  Although the June 2000 VA examiner 
noted that a diagnosis of dyshidrosis had been included at 
that time and that this was a separate disability from the 
athlete's foot, there is no opinion that specifically 
indicates which symptoms are attributable to which 
disability.  If the Board resolves all reasonable doubt in 
favor of the veteran and includes these symptoms in the 
evaluation of his disability, they more nearly resemble that 
of the constant exudation which equates to a 30 percent 
evaluation.  Therefore, the Board finds that entitlement to 
an increased evaluation for athlete's foot is warranted.  
38 C.F.R. § 4.118, Code 7806.  

Entitlement to an evaluation in excess of 30 percent has been 
considered, but is not demonstrated by the evidence.  There 
is no evidence of ulceration, extensive exfoliation, or 
crusting.  In addition, the evidence does not show systemic 
or nervous manifestations, and the veteran does not claim to 
have experienced these symptoms.  Finally, the only 
disfigurement noted on the most recent examinations were 
discoloration and sloughing of the veteran's toenails.  The 
examiner does not describe this as, and the Board does not 
find this to be, exceptionally repugnant.  Therefore, the 
criteria for an evaluation in excess of 30 percent have not 
been met.  38 C.F.R. § 4.118, Code 7806.  


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to a 30 percent evaluation for athlete's foot is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

